Citation Nr: 0700936	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This veteran's appeal was previously before the Board in 
December 2004 and was remanded for additional development.  
At a September 2004 Travel Board hearing, the veteran had 
testified that he received medical treatment by a VA facility 
within a year of his injury during annual reserve training in 
1972.  The Board instructed the Appeals Management Center to 
request all medical records involving the veteran's eye 
disability from the VA clinic in Dallas, Texas, to 
specifically include any medical records from the 1970s.  In 
requesting these records, the RO failed to specify that a 
negative response was needed if there were no medical records 
from the 1970s.  In response, the VA Medical Center in Dallas 
sent VA treatment records from June 1996 through March 2005, 
but failed to indicate that the 1970s treatment records were 
not available.  

As these treatment records may be highly relevant to the 
veteran's claim, all efforts should be made to recover these 
treatment records.  Since a response has not been obtained 
from the Dallas VA Medical Center that these treatment 
records are not available, the Board finds that its prior 
remand instruction has not been fully complied with and 
additional efforts should be made to obtain these VA records.  

The Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  

Where the remand orders of the Board or the courts are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Furthermore, VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Also additional efforts should be made to verify the 
veteran's periods of reserve training and to obtain any 
reserve medical records.  The veteran stated in his claim 
that the injury occurred in July 1972 while he was on active 
duty for training with the Army Reserve/National Guard.  The 
veteran also stated that he was treated at Darnell Army 
Hospital at Fort Hood for this injury in July 1972.  

Before further efforts can be made to obtain the treatment 
records identified by the veteran, however, it needs to be 
clarified whether the veteran served in the Army Reserve or 
the National Guard.  His specific duty assignment and station 
for this reserve service is also needed.  Thus, on remand, 
the veteran should be contacted and requested to clarify 
whether he was in the Army Reserve or the National Guard at 
the time he said he was on active duty for training in July 
1972 and to provide the unit, company and duty station that 
he was assigned to at that time.  Thereafter, his personnel 
and medical records for that period of reserve service should 
be obtained from the appropriate authority.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment records 
from the VA Medical Center in Dallas, Texas, 
for treatment for complaints related to an 
injury to his right eye from 1972 through 
1973.  The VA facility should be advised to 
make all efforts to recover these records and 
to provide a negative response if the records 
are not available.  All efforts to obtain 
these records should be fully documented.



2.  Contact the veteran and ask him to 
clarify whether his period of active duty for 
training in July 1972 was with the Army 
Reserve or the National Guard and to provide 
the specific unit, company and duty station 
to which he was assigned in July 1972.

3.  Depending on the veteran's response to 
the previous inquiry, contact the National 
Personnel Records Center or any other 
appropriate agency and request the veteran's 
personnel and medical records for the period 
of his Reserve duty.  To ensure that all 
personnel and medical records for the 
veteran's reserve duty are obtained, the 
veteran's reserve duty station in July 1972 
should be contacted and requested to search 
for any records.  Associate all requests and 
records received with the claims file.  If 
records are unavailable from any sources, a 
negative reply is requested.

4.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, 
readjudicate the claim.  If such action does 
not resolve the claims, a Supplemental 
Statement of the Case should be issued to the 
veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



